 CLINTONVILLE SHOE CO609Clintonville Shoe Company, a Division of The Peck-ham Corporation and United Food and Com-mercial Workers Union, Local 214, Charteredby United Food and Commercial Workers Inter-national Union, AFL-CIO, CLC and CliffordHaws, Petitioner. Case 30-RD-74528 September 1984DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERThe National Labor Relations Board, by a three-member panel, has considered objections to a de-certification election held 20 December 1983 andthe Regional Director's report recommending dis-position of them The election was conducted pur-suant to a Stipulated Election Agreement Thetally of ballots shows 10 for and 45 against theUnion, with 5 challenged ballots, an insufficientnumber to affect the resultsThe Board has reviewed the record in light ofthe exceptions, has adopted the Regional Director'sfindings and recommendations, and finds that a cer-tification of results of election should be issuedWe are in full agreement with the Regional Di-rector's findings and conclusions that the Employ-er's campaign letters to employees were not objec-tionable and that no basis exists for setting asidethis decertification election 1 Here, as in most casesinvolving the use of campaign literature, the linebetween the permissible and the impermissible con-duct is thinly drawn However, unlike our dissent-ing colleague, we are convinced that in this in-stance the Employer did not engage in objection-able conductAt issue in this proceeding are statements madein three letters that the Employer sent to the em-ployees during the course of the election campaignThe first such letter was sent to employees on 9December 19832 and it asked them to vote againstthe Union The letter went on to state that workersacross the nation were throwing out unions andchoosing to represent themselves and that the em-ployees could do the same It further advised em-ployees that they had the right to devise their ownseniority and financial packages without union in-volvementThe second letter was sent to employees on 14December and had as its general theme economicconditions in the shoe industry This letter stressed1 In adopting the Regional Director's recommendation on this Issue,we find It unnecessary to pass on his reference to A J Schmidt Go, 265NLRB 1646 (1982)2 All dates are in 1983 unless otherwise indicatedthe general decline in the Employer's industry Italso asked employees to vote the Union out andpredicted that, if the Employer agreed to theUnion's contract proposals, it would be forced toclose the plant within days The "proposals" theEmployer was referring to there concerned theUnion's campaign propaganda which listed thebenefits it had achieved for other employees in theindustry Attached to this letter was an interin-dustry memorandum entitled "Actions to Help theDomestic Footwear Industry" The memorandum,while silent regarding unionism, traced the declineof the industry and suggested ways to reverse thetrendThe last of the letters was sent to employees on15 December and stated that the Employer wastired of the Union's president demanding that em-ployees be terminated Attached to the letter wereexcerpts from union letters to employees requestingdues owed and union letters to the Employer de-manding the termination of employees for nonpay-ment of duesAs noted by our dissenting colleague, an employ-er may make a lawful prediction that unionizationwill result in plant closure However, the predic-tion must be based on objective facts so as toconvey an employer's belief of the probable conse-quences of unionization NLRB v Gissel PackingCo, 395 U S 575 (1969) In the instant case wefind that the letters and the attachments which theEmployer sent its employees do nothing more thanadvise them as to the possibility of the plant clo-sure if the Employer were forced to agree to cer-tain contract proposals which the Union had circu-lated among employees The 9 December letterstates simply and accurately that employees have aright to represent themselves and it contains nothreats of interference with these rights Based onthe economic situation in the shoe industry, the 14December letter accurately predicts the probabilityof plant closure if the Employer accepted thosecontract proposals the Union was advocating TheEmployer thus enabled employees to make an ob-jective comparison of existing benefits and the con-sequences of accepting the union proposals whichlisted the benefits it had gained for other employ-ees in the industry Finally, the 15 December letterconcerned the Union's efforts to terminate employ-ees for nonpayment of dues as opposed to plantclosure and, as such, it was a matter that the Em-ployer could properly raise with employees There-fore, we conclude that the letters were based onobjective facts and did not interfere with employ-ees' free choice in the election272 NLRB No 96 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we adopt the Regional Director'srecommendation to overrule the Union's objec-tionsCERTIFICATION OF RESULTS OFELECTIONIT IS CERTIFIED that a majority of the valid bal-lots have not been cast for United Food and Com-mercial Workers Union, Local 214, Chartered byUnited Food and Commercial Workers Internation-al Union, AFL-CIO, CLC and that it is not the ex-clusive representative of these bargaining unit em-ployeesMEMBER ZIMMERMAN, dissentingUnlike my colleagues, I would reverse the Re-gional Director's findings and recommendationsand would set aside the election based on state-ments made in three preelection letters sent by theEmployer to unit employees These statements con-stituted objectionable threats because they repeat-edly predicted, without factual basis, that job lossesand plant closure would be a consequence of con-tinued unionization These threats interfered withthe employees' free choice in the decertificationelectionOn 9 December 1983, a letter from the Employ-er to employees stated, among other things "Voteagainst the union and let's work together for yourjob security and future" and "Don't let this localcost you more money and your job security" (Em-phasis added ) Nowhere in this letter is there anyobjective explanation of why the loss of job securi-ty would be a probable consequence, beyond theEmployer's control, of continued unionizationAlso the letter does not expressly or implicitlyrefer to any direct attempts by the Union toremove non-dues-paying employees from theirjobsA 14 December letter from the Employer re-prised the theme of the earlier letter, urgingVOTE THE UNION OUT•We would pre-dict that if we were to agree to the new con-tract proposals that the union has promisedyou, the factory would be forced to close in amatter of daysThe letter also claimed that the Employer had lostover $200,000 in 1983 and "hundreds of thousandsin the previous year" Attachments to the letter re-ferred to 25 shoe factories closed in 1983 and fo-cused on efforts to combat the perceived threat offoreign competition to the domestic shoe industryThe letter did not identify the "contract proposals"which allegedly threatened plant closure It like-wise did not present any evidence of a relationshipbetween the Employer's losses and unionization,between the 25 plant closings and unionization, orbetween foreign competition and unionizationOn 15 December the Employer sent employeesyet another letter and attachments, which focusedmainly on the alleged ills of the Union's dischargedemands in a union-security shop The final attach-ment to this letter bore no relationship to theunion-security issue, however Instead, the attach-ment contained this comment by the Employer"Dick Eiden [the Union's president] can't guaran-tee you jobs Ask the former employees he repre-sented at the Red Owl last year" The attachmentalso republishes articles about the closing of threeRed Owl food stores where employees had beenrepresented by the Union There is no mention atall of the Union in any of the articles, much less isthere any indication of the Union's responsibilityfor the store closings On the contrary, each articlesuggests that the closings resulted from the reorga-nization in bankruptcy of the Wickes CorporationThere is no objective evidence of any relationshipbetween the Wickes Corporation's misfortunes andthe economy of the Employer or the domestic shoeindustryReviewing the Employer's campaign literature,the Regional Director correctly referred to thegoverning legal principle that an employer maypredict the precise effects it believes unionizationwill have on the company "In such a case, howev-er, the prediction must be carefully phrased on thebasis of objective fact to convey an employer'sbelief as to demonstrably probable consequencesbeyond his control " NLRB v Gissel PackingGo, 395 U S 575, 618 (1969) Having identified therule, the Regional Director then effectively permit-ted the Employer to break itWith respect to the 9 and 15 December letters,the Regional Director found no objectionablethreats because "the references to job security andtermination in the text of said letters do not con-cern plant closure but rather respond to escalatingdues and to the Union's efforts to collect dues andhave employees terminated for the nonpayment ofdues" This finding is erroneous The 9 Decemberletter made no reference at all to efforts by theUnion to terminate employees and it contained noobjective facts substantiating the Employer's obvi-ous prediction that a vote for continued unioniza-tion would threaten employees' job security The15 December letter did attack the Union for seek-ing termination of employees for nonpayment ofdues, but the final attachment to the letter wascompletely unrelated to this attack That attach-ment essentially predicted that if the Employer'semployees voted for the Union they would risk CLINTONVILLE SHOE CO611suffering the same fate as the employees of theclosed Red Owl stores Once again, nothing in thisattachment or other parts of the 15 December cam-paign message contained any objective facts dem-onstrating the uncontrollable probability of eco-nomic failure and plant closure if employees choseto retain the Union as their representativeIn general reference to all three campaign docu-ments and in particular reference to the 14 Decem-ber letter, the Regional Director emphasized theEmployer's mention of "a new contract proposal"circulated among employees by the Union duringthe campaign This alleged proposal was enough inthe Regional Director's view to warrant the pre-diction that "given continued poor economics andacceptance of the Union's anticipated proposal, theEmployer would be forced out of business"The first problem with the Regional Director'sanalysis is that it has no applicability to the 9 and15 December letters, which made no reference,when discussing job security and store closings, tocontract proposals by the Union The second prob-lem is that no contract proposal of campaign litera-ture from the Union is in evidence before thisBoard In exceptions, the Union contends that the"contract proposal" was actually nothing morethan campaign literature describing some benefitsthat unionized employees have received in the foot-wear industry The Union claims that it never pre-sented this list of benefits as a contract proposal tothe Employer In the absence of an evidentiaryhearing or review of the document in question, theBoard must assume facts in the light most favorableto an objecting party before overruling the objec-tion Making the necessary factual assumption, Iwould find that the evidence falls far short of prov-ing that the Union probably would have includedin a contract proposal any or all of the benefitsmentioned in its literatureIn sum, the Employer circulated three campaignletters to all unit employees within a fortnight ofthe 20 December 1983 decertification electionThese letters did not predict that employees couldlose jobs and the plant could close, regardless ofunionization, because the Employer was losingmoney and suffered from foreign competitionSuch statements would have clearly been permissi-ble Instead, the letters all contained express orclearly implicit predictions that employees couldlose jobs and their plant could close if they votedfor continued representation by the Union Thereare no undisputed objective facts demonstrating theuncontrollable probability of these predicted ad-verse consequences By the Gissel standard, thepredictions were impermissible threatsFor the foregoing reasons, I dissent from my col-leagues' adoption of the Regional Director's reportand recommendations The Employer has made ob-jectionable threats interfering with unit employees'free choice, and I would direct a second election